Mr. Justice Shepard delivered the opinion oe the Court. The plaintiff in error was engaged as a workman on a building in Chicago which was in process of erection by the defendant in error, as contractor therefor. A large stone, weighing from nine hundred to a thousand pounds, had been put in place as a window cap about thirteen feet above the ground, and was directed to be removed. The stone had been put in place by being pulled up a slddway extending from the ground to the top of a scaffold about fourteen inches lower than the bed of the cap stone, and from there the stone was rolled and pushed up shorter skids into its place. The scaffold was built upon joists that projected from the inside of the building through the same window and rested upon the window sill. It was proposed to remove the cap stone by the same means that had been resorted to to put it in place, and the first step in the process was to roll the stone from its resting places onto the short skids and thence to the platform of the scaffold. Three men including the foreman had begun the work of removal when the plaintiff, who had been ordered from work on another part of the building to assist in removing the stone, got upon the scaffold. As he stepped upon the scaffold the foreman and one of the men were working the stone to get it loosened, working it back and forth—one at each end of it—and the other naan was holding the short skids so they would remain steady when the stone should come upon them. The plaintiff immediately, saw that the stone was wavering, and spoke out: “You want to be careful how you handle that stone, it is going in a queer wayand the foreman answered, “You come onto your work; it is none of your damned business; I am running this thing.” The words were scarcely spoken before the stone rolled over and fell inside the building, striking and breaking off the joists that supported the scaffold, whereupon the scaffold and the plaintiff were precipitated to the ground, and he received the injuries for which he has sued. At the conclusion of the plaintiff’s case the court on motion of the defendant excluded the evidence given on behalf of the plaintiff and instructed the jury to find for the defendant, which was done and judgment entered accordingly. From that judgment this writ of error is prosecuted. It was error to take the case from the jury. The evidence had a tendency to show that the accident was the result of orders given by the foreman in charge of the job and of the men employed upon it, after warning of the danger, and although the evidence was slight, still it was sufficient for the jury, and for the jury alone, to pass upon. If the jury should find that the accident was the result of such orders by the foreman a case would be made out. The question comes clearly within the rule of Chicago Dredging and Dock Company v. McMahon, 30 Ill. App. 358, following C. & A. R. R. Co. v. May, 108 Ill. 288. Reversed and remanded.